             Case 1:19-cv-05834 Document 1 Filed 06/21/19 Page 1 of 8



 MORGAN, LEWIS & BOCKIUS LLP
 Brian A. Herman
 Dina R. Kaufman
 Simon Chang
 Morgan, Lewis & Bockius LLP
 101 Park Avenue
 New York, NY 10178-0060
 Telephone: 212.309.6000
 Fax: 212.309.6001
 brian.herman@morganlewis.com
 dina.kaufman@morganlewis.com
 simon.chang@morganlewis.com

 Attorneys for Defendant JPMorgan Chase Bank, N.A.

                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

 KRISTINE KRISTEL-PAPP, individually
                                                   Civil Action No.:
 and on behalf of all others similarly situated,

                                Plaintiff,          NOTICE OF REMOVAL

                v.

 JPMORGAN CHASE BANK, N.A.,

                                   Defendant.


TO:    THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT
       COURT FOR THE SOUTHERN DISTRICT OF NEW YORK

       PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1332, 1441, 1446, and 1453,

Defendant JPMorgan Chase Bank, N.A. (“Chase”) (incorrectly referenced in the Complaint at

times as “JP Morgan Chase & Co.”), by and through its attorneys, Morgan, Lewis & Bockius

LLP, hereby gives notice of removal of this matter to the United States District Court for the

Southern District of New York from the Supreme Court of the State of New York, County of

New York. Removal is proper under the Class Action Fairness Act of 2005 (“CAFA”) pursuant

to 28 U.S.C. § 1332(d). The grounds for removal are as follows:
               Case 1:19-cv-05834 Document 1 Filed 06/21/19 Page 2 of 8



        Pursuant to Rule 81.1 of the Local Civil Rules, Chase avers as follows: Chase is a

national banking association with its main office in the City of Columbus, County of Franklin,

State of Ohio. Plaintiff alleges she resides in New York County, New York.

        I.       SUMMARY OF COMPLAINT & STATE COURT ACTION

        1.       On or about November 19, 2018, Plaintiff filed a Summons with Notice in the

Supreme Court of the State of New York, County of New York, captioned as Kristine Kristel-

Papp on behalf of herself and all others similarly situated v. JPMorgan Chase Bank, N.A., Index

No. 655788/2018. A true and correct copy of the Summons with Notice is attached hereto as

Exhibit A.

        2.       On or about March 18, 2019, the New York Secretary of State, as authorized

agent for Defendant, was served with a copy of the Summons with Notice.

        3.       On or about April 5, 2019, Chase filed a Demand for Service of the Complaint. A

true and correct copy of the Demand for Service of the Complaint is attached hereto as Exhibit

B.

        4.       On or about April 25, 2019, Plaintiff filed a Class Action Complaint (the

“Complaint”). A true and correct copy of the Complaint is attached hereto as Exhibit C.

        5.       No other proceedings have been held in the Supreme Court of the State of New

York, County of New York,1 and the Summons with Notice and the Complaint constitute all

processes and pleadings served upon any captioned defendant, including Chase in this case.




1
  On May 9, 2019, the parties entered into a Stipulation to Extend the Time to Move, Answer, or Otherwise Respond
to the Complaint.
             Case 1:19-cv-05834 Document 1 Filed 06/21/19 Page 3 of 8



       A.      Nature of the Action in the Complaint

       6.      Plaintiff alleges that (i) she entered into a mortgage contract and note with Chase

in 2011, (ii) the terms of the mortgage and note did not include a prepayment penalty, (iii) she

refinanced her loan with a third-party lender in 2012, (iv) in connection with the refinance, she

was charged a $375.00 fee, labeled “TRI STATE XFER FEE”; and (v) the fee allegedly

constitutes a “prepayment penalty.” Compl. ¶¶ 10-23.

       7.      Plaintiff first alleges that Chase assessed the “Tri State Xfer Fee” on “hundreds if

not thousands” of residential mortgages in New York when mortgages were paid off early or

refinanced. Id. ¶ 24. Plaintiff also contends that “the Class encompasses thousands of

individuals who are geographically dispersed throughout the United States, including within the

State of New York.” Id. ¶ 27.

       8.      Based upon these allegations, Plaintiff asserts claims against Chase for breach of

contract and unjust enrichment. Id. ¶¶ 32-42.

       9.      On behalf of a putative class of similarly situated individuals, Plaintiff seeks

actual damages together with prejudgment interest, restitution of all sums of Chase’s unjust

enrichment, attorneys’ fees and costs, and other unspecified relief. Id. at Prayer for Relief.

Plaintiff does not specify an actual damages amount.

       10.     In the Complaint, Plaintiff defines the proposed class as “[a]ll persons who have

been obligors on mortgages on property located in New York serviced by JPMorgan and/or one

of its named servicers, and who were charged the TRI STATE XFER fee when prepaying or

refinancing that mortgage loan.” Id. ¶ 25.
              Case 1:19-cv-05834 Document 1 Filed 06/21/19 Page 4 of 8



       II.     THIS COURT HAS ORIGINAL SUBJECT MATTER JURISDICTION

       11.     The Supreme Court has clarified that “no antiremoval presumption attends cases

invoking CAFA, which Congress enacted to facilitate adjudication of certain class actions in

federal court.” Dart Cherokee Basin Operating Co. v. Owens, 133 S. Ct. 547, 554 (2014).

       12.     CAFA confers upon the federal courts subject matter jurisdiction over, and thus

makes removable, any class action in which: (i) there is minimal diversity (i.e., any member of

the proposed plaintiff class is a citizen of a different state than any defendant); (ii) the aggregate

number of putative class members in the proposed class is at least 100; and (iii) the amount in

controversy exceeds $5,000,000. See 28 U.S.C. §§ 1332(d)(2) & (d)(5)(B).

       13.     As a result of the putative class that Plaintiff seeks to certify,2 all of the elements

of CAFA jurisdiction are met: minimal diversity exists; there are more than 100 class members;

the aggregate amount in controversy exceeds $5 million; and no CAFA exception applies. See

28 U.S.C. §§ 1332(d)(2) & (d)(5)(B).

       A.      Minimal Diversity Of Citizenship Exists

       14.     This matter satisfies CAFA’s diversity requirement, which requires a party

seeking removal to show only that minimal diversity exists – that is, “any member of a class of

plaintiffs is a citizen of a State different from any defendant.” 28 U.S.C. § 1332(d)(2)(A).

       15.     Plaintiff is a citizen of and resides in New York. See Compl., ¶ 8.

       16.     Contrary to Plaintiff’s allegations, Chase is a national banking association with its

principal place of business in Ohio. See, e.g., Excelsior Funds, Inc. v. JPMorgan Chase Bank,

N.A., 470 F. Supp. 2d 312 (S.D.N.Y. 2006) (JPMorgan Chase Bank N.A. “is a national banking



2
  Chase disputes, and reserves the right to contest at the appropriate time, Plaintiff’s allegation
that this case can properly be certified and proceed as a class action.
              Case 1:19-cv-05834 Document 1 Filed 06/21/19 Page 5 of 8



association with its main office in the State of Ohio, as designated in its articles of association”);

see also, https://www.sec.gov/Archives/edgar/data/1062336/000119312504207055/dex991.htm.

The Supreme Court has held that “a national bank, for § 1348 purposes, is a citizen of the State

in which its main office, as set forth in its articles of association, is located.” Wachovia Bank

N.A., v. Schmidt, 546 U.S. 303, 307 (2006); OneWest Bank, N.A. v. Melina, 827 F.3d 214, 219

(2d Cir. 2016).

       17.        Because Plaintiff is a citizen of New York and Chase is a citizen of Ohio, at least

one putative class member is a citizen of a state different from a defendant. Thus, minimal

diversity exists for purposes of removal under CAFA.

       B.         There Are More Than 100 Class Members

       18.        Plaintiff seeks relief on behalf of a class of all individuals who have been obligors

on mortgages concerning property located in New York serviced by Chase and/or one of its

named servicers, who were charged the “Tri State Xfer Fee.” Compl. ¶ 25.

       19.        Plaintiff asserts that the Tri State Xfer Fee was assessed on “hundreds if not

thousands of residential mortgages in New York,” thus “breaching the agreements of hundreds if

not thousands of Class members’ agreements.” Id. ¶ 24. Moreover, Plaintiff claims that the

“Class encompasses thousands of individuals.” Id. ¶ 27. Therefore, the 100 class member

requirement is met.

       C.         The Amount-In-Controversy Exceeds $5 Million

       20.        “[A] defendant’s notice of removal need include only a plausible allegation that

the amount-in-controversy exceeds the jurisdictional threshold.” Dart, 135 S. Ct. at 554. The

Supreme Court has made it clear that “the defendant’s amount-in-controversy allegation should

be accepted when not contested by the plaintiff or questioned by the court.” Id. at 553.
              Case 1:19-cv-05834 Document 1 Filed 06/21/19 Page 6 of 8



       21.     CAFA provides that the claims of the individual members in a class action are

aggregated to determine if the amount-in-controversy exceeds the sum or value of $5 million.

See 28 U.S.C. § 1332(d)(6).

       22.     Here, although Chase disputes that the assessment of the “Tri State Xfer Fee”

breaches Plaintiff’s note or security agreement, that Chase is liable to Plaintiff for any relief, or

that Plaintiff is entitled to any recovery from Chase, Plaintiff has put in controversy more than

$5 million, as described in more detail below.

       23.     Here, Plaintiff alleges that all class members have “sustained damages which

include, but are not limited to, the loss of funds” when Chase assessed them a $375.00 fee.

Compl. ¶¶ 35-36. The Complaint does not specify an explicit amount of monetary damages

sought or set forth facts from which an amount in controversy could be ascertained.

       24.     Chase has conducted its own investigation to determine whether this purported

class action could be removed to federal court, and has determined there is a reasonable

probability that the amount-in-controversy exceeds $5 million.

       25.     Chase has determined that the number of persons who have been assessed the

TriState Xfer Fee when refinancing a mortgage loan on property located in New York since

November 19, 2012 exceeds 13,333 persons, bringing the amount-in-controversy to greater than

$5 million.

       26.     Chase disputes that Plaintiff is entitled to any form of relief on her breach of

contract or unjust enrichment claims, much less on a class basis. Nonetheless, because the

aggregate amount in controversy exceeds $5 million, CAFA removal is appropriate.
              Case 1:19-cv-05834 Document 1 Filed 06/21/19 Page 7 of 8



       D.      No CAFA Exception Applies

       27.     The “local controversy” exception to CAFA jurisdiction under 28 U.S.C.

§ 1332(d)(4)(A) is inapplicable because Chase – the only Defendant in this case – is not a citizen

of New York. It is a citizen of Ohio.

       28.     Likewise, the “home state” exception to CAFA jurisdiction under 28 U.S.C.

§ 1332(d)(4)(B) is inapplicable because the “primary defendant,” Chase, is not a citizen of New

York. It is a citizen of Ohio.

       III.    THE OTHER REQUIREMENTS FOR REMOVAL HAVE BEEN
               SATISFIED

       29.     This Notice of Removal is timely filed with this Court because neither of the two

listed 30-day periods in 28 USC § 1446(b) has been triggered: the initial pleading was

indeterminate with respect to removability and no amended pleading, motion, order, or other

document stating the amount in controversy has been filed. Chase undertook its own

investigation and determined that the case is removable. See Cutrone v. Mortg. Elec.

Registration Sys, Inc., 749 F.3d 137, 139, 145 (2d Cir. 2014) (holding defendant may remove

case when it determines the case is removable and plaintiff’s papers fail to trigger the removal

clocks of U.S.C. §§ 1446(b)(1) and (b)(3)).

       30.     Venue is proper in the United States District Court for the Southern District of

New York pursuant to 28 U.S.C. § 1441(a) because it is the judicial district embracing the

Supreme Court of the State of New York, County of New York, the place where the state court

action was brought and is pending, and therefore is the proper district court to which this case

should be removed.

       31.     Pursuant to 28 U.S.C. § 1446(d), Chase is simultaneously filing copies of all

process, pleadings, and orders existing on file in the State court in this removed action. Further,
              Case 1:19-cv-05834 Document 1 Filed 06/21/19 Page 8 of 8



pursuant to 28 U.S.C. § 1446(d), Chase will file a true and correct copy of this Notice of

Removal with the Clerk of the Supreme Court of the State of New York, County of New York

and will properly give Plaintiff written notice of this filing.

        32.     By filing a Notice of Removal in this matter, Chase does not waive its right to

assert any and all defenses and/or objections in this case.

        33.     No previous Notice of Removal has been filed or made with this Court for the

relief sought herein.

        34.     The undersigned is counsel for and is duly authorized to effect removal on behalf

of Chase.

        WHEREFORE, Defendant JPMorgan Chase Bank, N.A. respectfully requests that this

action be removed from the Supreme Court of the State of New York, County of New York and

that this Court take jurisdiction over further proceedings.

                                                     MORGAN, LEWIS & BOCKIUS LLP

 DATED: June 21, 2019                                /s/ Brian A. Herman___________________
                                                     Brian A. Herman
                                                     Dina R. Kaufman
                                                     Simon Chang
                                                     101 Park Avenue
                                                     New York, NY 10178-0060
                                                     Telephone: 212.309.6000
                                                     Fax: 212.309.6001
                                                     brian.herman@morganlewis.com
                                                     dina.kaufman@morganlewis.com
                                                     simon.chang@morganlewis.com

                                                     Attorneys for Defendant JPMorgan Chase Bank,
                                                     N.A.
